      Case 2:17-cv-01755-KJM-DB Document 42 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KASEY F. HOFFMANN,                               No. 2:15-cv-1382 KJM DB P
11                       Plaintiff,
12           v.
13    LASSEN COUNTY, et al.,
14                       Defendants.
15
      KASEY F. HOFFMANN,                               No. 2:17-cv-1755 KJM DB P
16
                         Plaintiff,
17
             v.                                        ORDER
18
      MICHELE YDERRAGA,
19
                         Defendant.
20
21

22          Plaintiff has again requested a 120-day extension of time to file oppositions to defendants’
23   motions for summary judgment. In an order filed May 12, 2020, this court granted in part
24   plaintiff’s prior requests for an extension of time. Plaintiff’s opposition to defendants’ summary
25   judgment motions is due by August 10, 2020.
26   ////
27   ////
28
      Case 2:17-cv-01755-KJM-DB Document 42 Filed 05/29/20 Page 2 of 2

 1             Because they appear to be redundant of plaintiff’s prior motions, plaintiff’s current

 2   motions for an extension of time (ECF Nos. 87 and 41) are denied as moot.

 3             IT IS SO ORDERED.

 4
     Dated: May 28, 2020
 5

 6

 7

 8

 9

10

11

12

13

14
     DLB:9
     DB/prisoner-civil rights/hoff1382+1755.36(2)
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
